department of the treasury internal_revenue_service oct uniform issue list t's pats attention legend city m employer n system x excess_plan x state s dear - this is in response to correspondence dated date as supplemented by correspondence dated november and and march and date submitted on behalf of system x by its authorized representatives in which a request for a letter_ruling was submitted with respect to the applicability of sec_415 of the internal_revenue_code code to the city m excess_benefit savings plans excess_plan x and the tax consequences related thereto the following facts and representations have been submitted under penalty of perjury in support of the rulings requested city in state s established system x as a multiple employer contributory city m a defined benefit retirement_plan system x is maintained in accordance with the state s constitution subject_to the approval by the city m council a public agency of city m may participate in system x three employers currently participate in system x including employer n system x consists of three pension groups corresponding to the three participating employers each covered by certain benefit provisions your authorized representatives have represented that system x is a governmental_plan as described in sec_414 of the code and is intended to meet the qualification requirements of sec_401 page contributions to system x are mandatory for participating employees of employer n these contributions are made by payroll deductions equal to a percentage of each participant’s regular compensation system x is administered by a board_of administration the city m municipal code authorizes the board_of administration to establish a qualified excess_benefit arrangement within the meaning of sec_415 of the code pursuant to this authority the board_of administration adopted excess_plan x as a part of system x for the benefit of affected employees of employer n excess_plan x will operate in accordance with sec_415 of the code as a qualified_governmental_excess_benefit_arrangement employer n employees who participate in system x will become eligible for benefits from excess_plan x if their benefits calculated under the benefit formula are limited by sec_415 of the code as that section applies to governmental plans participation in excess_plan x is mandatory and automatic for all eligible employees of employer n section dollar_figure of excess_plan x provides that a participant will receive a benefit equal to the amount of retirement income that would have been payable to or with respect to a participant by system x that could not be paid because of the application of the limitations on his retirement income under sec_415 of the code an excess_benefit under excess_plan x will be paid only if and to the extent the participant is receiving retirement benefits from the retirement fund excess_plan x will be administered by system x’s board_of administration which has established a separate trust fund for segregation of the assets related to excess_plan x this trust fund has been established solely for the purpose of holding employer contributions intended to pay excess_benefits to affected system x participants the trust fund is designed as a grantor_trust for state law and federal_income_tax purposes you have represented that the participants receive no property right or interest in the trust assets and that the trust assets are available to discharge the legal obligations of the adopting employers the trustees of this separate trust fund will be system x’s board_of administration excess_plan x is funded on a pay-as-you-go basis excess_plan x’s trust fund will not accumulate assets from year to year for the purpose of advanced funding of excess_plan x’s liabilities system x’s board_of administration will determine the amount necessary to pay the excess_benefits under excess_plan x for each plan_year the required_contribution will be the aggregate of the excess_benefits payable to all affected participants for such plan_year and an amount determined by the board to be a necessary and reasonable expense of administering excess_plan x the amount so determined will be paid_by employer n and deposited into the trust fund under no circumstances will employer n’s contributions to fund the excess_benefits under excess_plan x be credited to the trust established to fund system x excess_plan x will not accept contributions or transfers from system x any contributions not used to pay the excess_benefits for a current plan_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan x for the plan_year any contributions not so used that remain after the payment of administration_expenses will be used to fund administrative expenses or benefits of participants in future years page benefits under excess_plan x will be paid only if the participant is receiving benefits from system x participation in excess_plan x will cease for any portion of a plan_year in which the participant’s benefit does not exceed the requisite limitations of sec_415 of the code under system x the form of the benefits paid to a participant from excess_plan x will be the same as otherwise selected by the participant and payable under a participant in excess_plan x will be paid the amount of the benefit that system x would otherwise have been payable to the participant under system x except for the limitations of sec_415 the excess_benefit to which a participant is entitled under excess_plan x will be paid commencing during or with the month in which all monthly payments of retirement benefits under system x are paid and the excess_benefits will then be paid at the same time and in the same manner as retirement benefits under system x under no circumstances will the participant be given any election to defer compensation under excess_plan x either directly or indirectly no employee contributions to excess_plan x in addition there will be is a part of system x no assets of system x will be used to pay although excess_plan x any benefits under excess_plan x excess_plan x more than a mere contractual right to payment of benefits under excess_plan x employer contributions made to provide benefits under excess_plan x may not be commingled with assets from its related trusts nor may excess_plan x receive any transfers from system x is intended to grant a participant no based upon the facts and representations stated above the following rulings are requested excess_plan x is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant's beneficiary in accordance with the terms of excess_plan x income accruing to excess_plan x is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function pursuant to correspondence dated date your authorized representatives withdrew a previously requested fourth ruling sec_415 of the code sets forth the limitations on benefits for participants in defined benefit plans sec_415 of the code sets forth the treatment of qualified governmental excess_benefit arrangements sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 of the code defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the page participant’s annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits it has been represented with respect to your first requested ruling excess_plan x was adopted and implemented by system x’s board_of administration as a part of system x that system x is a governmental_plan as described in sec_414 of the code it has also been represented that the only purpose of excess_plan x is to provide affected employees of employer n who participate in system x that portion of their benefits that would otherwise be payable under the terms of system x except for the limitations on benefits imposed by sec_415 of the code as applicable to governmental plans the terms of excess_plan x limits participation to participants in system x for whom benefits would exceed the limits of sec_415 of the code therefore we have determined that excess_plan x is a governmental_plan which is maintained solely for the purpose of providing to employer n employees who participate in system x that part of the participants’ benefits otherwise payable under the terms of the system x that exceed the sec_415 limits and as such meets the requirements of sec_415 your authorized representatives have stated that participation in excess_plan x is mandatory and automatic and that there are no employee contributions to excess_plan x your representatives also assert that no direct or indirect election to defer compensation is provided to any participant in excess_plan x thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met sec_415 of the code requires that the trust from which the excess_benefits are paid must not form a part of the governmental_plan which contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits in this case excess_plan x will be funded on a pay-as-you-go basis system x’s board_of administration established a separate trust fund for segregation of the assets related to excess_plan x this trust fund has been established solely for the purpose of holding employer contributions intended to pay excess_benefits to affected system x participants contributions to the trust fund consist only of the amounts required to pay the excess_benefits and administrative expenses for the plan_year any contributions not used to pay the excess_benefits for a current plan_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan x for the plan_year any contributions not so used that remain after the payment of administration_expenses will be used to fund administrative expenses or benefits of participants in future years therefore we have determined that the requirements of sec_415 are met since excess_plan x satisfies all of the requirements of sec_415 of the code we conclude with respect to your first ruling_request that excess_plan x is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code with respect to the second requested ruling sec_415 of the code provides that for purposes of this chapter a the taxable_year or years for which amounts in respect page of a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that excess_plan x meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under excess_plan x to the participants is determined as if such qualified_governmental_excess_benefit_arrangement was treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee’s trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee’s trust are included as compensation in the employee’s gross_income for the taxable_year in which the contribution is made but only to the extent that the employee’s interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash receipts and disbursements page method_of_accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 affd per curiam 194_f2d_541 cir revrul_60_31 situation employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer's creditors in revrul_72_25 1972_1_cb_127 and revrul_68_99 c b an accordingly with respect to the second ruling_request we conclude that the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of excess_plan x with respect to your third requested ruling code sec_415 provides that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement will constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust will be exempt from tax under sec_115 ruling has already determined that excess_plan x meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your third requested ruling we conclude that income accruing to excess_plan x is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that system x is and was a governmental_plan as described in sec_414 of the code is and was qualified under sec_401 and its related trust is and was exempt from tax under sec_501 at all times relevant thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact please address all correspondence to d at sincerely yours flo manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
